                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JW GAMING DEVELOPMENT, LLC,                       Case No. 3:18-cv-02669-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING DEFENDANTS'
                                                 v.                                        MOTION TO DISMISS AND DENYING
                                   9
                                                                                           DEFENDANTS' MOTION TO STRIKE
                                  10     ANGELA JAMES, et al.,
                                                                                           Re: Dkt. Nos. 6, 7, 15, 23
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          From 2008 to 2011, Plaintiff JW Gaming, LLC (“JW Gaming”) invested $5,380,000 in the

                                  15   Pinoleville Pomo Nation’s casino project, believing that it was matching an investment in the

                                  16   same amount from the Canales Group, LLC (“the Canales Group”). JW Gaming now alleges that

                                  17   leaders and members of both Pinoleville Pomo Nation (“the Tribe”) and the Canales Group were

                                  18   part of a years-long scheme to fraudulently induce its investment and to conceal that fraud. It

                                  19   brings suit alleging breach of contract, fraud, and violation of the Racketeer Influenced and

                                  20   Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961–68.

                                  21          Before me is a motion to dismiss brought by the Tribal Defendants (Angela James, Leona

                                  22   Williams, Lenora Steele, Kathy Stallworth, Michelle Campbell, Julia Maldonado, Donald

                                  23   Williams, Veronica Timberlake, Cassandra Steele, Jason Edward Running Bear Steele, and

                                  24   Andrew Stevenson) and joined the Canales Defendants (Michael Canales, Melissa Canales, Kelly

                                  25   Canales, Lori Canales, and the Canales Group) and John Tang. In addition, the Tribal Entity

                                  26   Defendants (the Pinoleville Gaming Commission, the Pinoleville Business Board, and Pinoleville

                                  27   Economic Development, LLC) move to dismiss the contract claim. Because the Tribal

                                  28   Defendants are not entitled to sovereign immunity and the other claims are properly pleaded, I
                                   1   deny the motions.

                                   2                                              BACKGROUND

                                   3            JW Gaming brings this suit against the Tribe,1 four tribal entities, eleven tribal leaders and

                                   4   members, the Canales Group, and five Canales Group leaders and members. See Compl. [Dkt.

                                   5   No. 1-1] ¶¶ 8–93. It asserts a breach of contract claim against the Tribe and Tribal Entity

                                   6   Defendants and alleges that the remaining defendants engaged in a scheme to fraudulently solicit a

                                   7   $5,380,000.00 investment in the Pinoleville Casino Project (“the Casino Project”). Id. ¶ 104. In

                                   8   emails from July 2008 to January 2009, Michael Canales and John Tang (also of the Canales

                                   9   Group) made repeated references to the $5 million investment that the Canales Group had made in

                                  10   the Casino Project, and James Winner (who would later form JW Gaming), agreed to “match” that

                                  11   investment. Id. ¶¶ 107–18. In an attachment to a January 30, 2009 email, John Tang provided JW

                                  12   Gaming with a copy of a promissory note (“the 2008 Canales Note”) as proof of the Group’s
Northern District of California
 United States District Court




                                  13   investment. Id. ¶¶ 118–20. Leona Williams, the chairperson of the tribal council and one of the

                                  14   Tribal Defendants, had signed the note, and Michael and Melissa Canales were included on the

                                  15   email. Id. ¶¶ 35, 121.

                                  16            From August 2008 to April 2011, JW Gaming made a total of $5,380,000.00 in payments

                                  17   to the Tribe, the Canales Group, and John Tang. Id. ¶¶ 115–17, 163–64. Tribal Defendants

                                  18   Angela James and Leona Williams were the authorized signers on two banks where JW Gaming

                                  19   made $5 million in deposits. Id. ¶¶ 167–74.

                                  20            JW Gaming later learned that the Canales Group had never made any investments in the

                                  21   Casino Project.2 Id. ¶ 123. It alleges that the defendants used its payments for personal purposes,

                                  22   including, for example, a $95,000 transfer to a romantic partner, a $400,000 transfer to an

                                  23   organization over which two defendants have ownership interests, and a $1 million transfer to

                                  24   other defendants. See id. ¶¶ 16–23, 170, 174, 526, 555, Ex. 17.

                                  25            In early 2011, JW Gaming requested that the Tribe provide an accounting of its use of the

                                  26
                                       1
                                  27       The Tribe is federally recognized and headquartered in California. Compl. ¶ 8.
                                       2
                                  28    JW Gaming learned this information from Forster-Gill, Inc., which previously sued some of the
                                       defendants in this case. See Oppo. to Mot. to Dismiss 13.
                                                                                       2
                                   1   company’s investment. Id. ¶ 176. An accounting firm prepared the report (“the Accounting

                                   2   Report”), which was addressed to Leona Williams, and emailed it to her and Michael Canales in

                                   3   November 2011. Id. ¶¶ 179–82. Melissa Canales sent it to JW Gaming two days later. Id. ¶¶

                                   4   176–79. Subsequently, JW Gaming exchanged several emails about the Accounting Report with

                                   5   Michael Canales and Melissa Canales, some of which made reference to or were copied to Leona

                                   6   Williams. See id. ¶¶ 189–205.

                                   7          From December 2011 to April 2012, JW Gaming, tribal leadership, and the Canales Group

                                   8   engaged in negotiations, mostly via email, regarding the future of the Casino Project. Id. ¶¶ 206–

                                   9   36. In a promissory note dated July 10, 2012 (“the Note”), “The Tribe and/or the Gaming

                                  10   Authority” promised to repay JW Gaming its $5,380,000.00 investment plus interest. Id. ¶ 239,

                                  11   Ex. 26 [Dkt. No. 1-4] 1. Tribal Defendants Leona Williams and Angela James signed the note,

                                  12   which included a limited waiver of sovereign immunity. Id. ¶¶ 240, 255, Ex. 26 3. The Tribal
Northern District of California
 United States District Court




                                  13   Defendants and the Canales Group represented that they were entering into a separate note (“the

                                  14   2012 Canales note”) regarding the Canales investment. Id. ¶¶ 368–74.

                                  15          After learning about the alleged fraud, JW Gaming brought suit in Mendocino County

                                  16   Superior Court on March 1, 2018. Defendants removed it to federal court on May 7, 2018. Notice

                                  17   of Removal [Dkt. No. 1]. Before me is a motion to dismiss3 brought by the Tribal Defendants and

                                  18   the Tribal Entity Defendants and joined by the Canales Defendants and John Tang.

                                  19                                          LEGAL STANDARD

                                  20   I. RULE 12(b)(1) MOTION TO DISMISS

                                  21          A motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil Procedure is a

                                  22   challenge to the court’s subject matter jurisdiction. See FED. R. CIV. P. 12(b)(1). “Federal courts

                                  23   are courts of limited jurisdiction,” and it is “presumed that a cause lies outside this limited

                                  24

                                  25   3
                                         The Tribal Defendants also moved to strike the Declaration of Tim Gill, which JW Gaming
                                  26   provided in opposition, on the grounds that it is responsive only to their 12(b)(6) motions, under
                                       which it is improper to consider evidence beyond the pleadings. Mot. to Strike [Dkt. No. 23].
                                  27   Motions to strike are generally viewed with disfavor. If the evidence provided is moderately
                                       relevant, it can be included. I find this declaration relevant to challenge the Tribal Defendants’
                                  28   12(b)(1) argument that this matter is merely an intra-tribal dispute, specifically the allegation that
                                       JW Gaming is a “proxy.” See Mot. to Dismiss 16. The motion to strike is DENIED.
                                                                                           3
                                   1   jurisdiction.” Kokkonen v. Guardian Life Ins. of Am., 511 U.S. 375, 377 (1994). The party

                                   2   invoking the jurisdiction of the federal court bears the burden of establishing that the court has the

                                   3   authority to grant the relief requested. Id.

                                   4          A challenge pursuant to Rule 12(b)(1) may be facial or factual. See White v. Lee, 227 F.3d

                                   5   1214, 1242 (9th Cir. 2000). In a facial attack, the jurisdictional challenge is confined to the

                                   6   allegations pled in the complaint. See Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).

                                   7   The challenger asserts that the allegations in the complaint are insufficient “on their face” to

                                   8   invoke federal jurisdiction. See Safe Air Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th

                                   9   Cir. 2004). To resolve this challenge, the court assumes that the allegations in the complaint are

                                  10   true and draws all reasonable inference in favor of the party opposing dismissal. See Wolfe, 392

                                  11   F.3d at 362.

                                  12   II. RULE 12(b)(6) MOTION TO DISMISS
Northern District of California
 United States District Court




                                  13          Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                  14   if it fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). To survive a

                                  15   12(b)(6) motion, the plaintiff must allege “enough facts to state a claim to relief that is plausible

                                  16   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A claim is facially plausible

                                  17   when the plaintiff pleads facts that “allow the court to draw the reasonable inference that the

                                  18   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  19   (citation omitted). There must be “more than a sheer possibility that a defendant has acted

                                  20   unlawfully.” Id. While courts do not require “heightened fact pleading of specifics,” a plaintiff

                                  21   must allege facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550

                                  22   U.S. at 555, 570.

                                  23          In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  24   court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  25   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                  26   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  27   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  28   2008). If the court dismisses the complaint, it “should grant leave to amend even if no request to
                                                                                          4
                                   1   amend the pleading was made, unless it determines that the pleading could not possibly be cured

                                   2   by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

                                   3                                              DISCUSSION

                                   4   I. RULE 12(b)(1) MOTIONS

                                   5          The Tribal Defendants move to dismiss the fraud and RICO claims on sovereign immunity

                                   6   grounds and the fraud and RICO claims on intra-tribal dispute grounds. The Tribal Defendants,

                                   7   the Canales Defendants, and John Tang move to dismiss the RICO claims on standing grounds.

                                   8   A. Tribal Defendants Not Entitled to Sovereign Immunity

                                   9          As sovereigns, Indian Tribes are generally immune from suit. Lewis v. Clarke, 137 S. Ct.

                                  10   1285, 1288 (2017). Tribal officers sued in an official capacity share that immunity, but it does not

                                  11   always extend to tribal employees sued in their individual capacities. See id. Even when a tribal

                                  12   employee is sued for actions taken within the scope of her employment, a personal suit can
Northern District of California
 United States District Court




                                  13   proceed unless the court determines that “the sovereign is the real party in interest.” Id. at 1290–

                                  14   91. Sovereign immunity bars individual-capacity suits when “the remedy sought is truly against

                                  15   the sovereign.” Id. at 1290.

                                  16          The Tribal Defendants argue that JW Gaming’s suit primarily focuses on contractual

                                  17   recovery for alleged breach of the Note. Mot. to Dismiss 10. Because the Tribe, not its

                                  18   representatives, was party to the contract, it is the real party in interest. See id. JW Gaming

                                  19   counters that it is suing the tribal employees in their individual capacities for their own fraudulent

                                  20   conduct and that it asserts no claims of vicarious liability. Oppo. to Mot. to Dismiss 10.

                                  21          The Supreme Court allowed a personal-capacity suit against a tribal employee who was

                                  22   acting within the scope of his employment because a judgment would not “operate against the

                                  23   [t]ribe” but was “simply a suit against [the employee] to recover for his personal actions.” Lewis,

                                  24   137 S. Ct. at 1291. The Court rejected the tribe’s argument that the indemnification clause in the

                                  25   employment contract should permit the application of sovereign immunity. Id. at 1192. Instead,

                                  26   “[t]he critical inquiry [was] who may be legally bound by the court’s adverse judgment, not who

                                  27   [would] ultimately pick up the tab.” Id. at 1192–93.

                                  28          Applying Lewis to the facts alleged here, I conclude that this suit is against the Tribal
                                                                                          5
                                   1   Defendants in their individual capacities and that the Tribe is not the real party in interest. JW

                                   2   Gaming alleges that the individuals themselves engaged in fraud and that it suffered damages as a

                                   3   result. Oppo. to Mot. to Dismiss 10. In the event of an adverse judgment, the individual

                                   4   defendants—not the Tribe—will be bound. See Lewis, 137 S. Ct. at 1192–93.

                                   5   B. JW Gaming Has Standing

                                   6          The Tribal Defendants, the Canales Defendants, and John Tang argue that JW Gaming

                                   7   lacks standing to pursue its RICO claims because it cannot show that their activities proximately

                                   8   caused their injuries. Mot. to Dismiss 12. The alleged injury resulted from breach of the Note

                                   9   rather than the alleged wire fraud or money laundering. Mot. to Dismiss 13–14.

                                  10          To establish standing to sue under RICO, a party must show proximate cause: “some

                                  11   direct relation between the injury asserted and the injurious conduct alleged.” Holmes v. Sec. Inv’r

                                  12   Prot. Corp., 503 U.S. 258, 268 (1992). This requirement helps to “limit a person’s responsibility
Northern District of California
 United States District Court




                                  13   for the consequences of that person’s own acts.” Id.

                                  14          In Anza, the Supreme Court held that a plaintiff failed to show proximate cause when the

                                  15   direct victim of the alleged racketeering was the state, not the plaintiff. Anza v. Ideal Steel Supply

                                  16   Corp., 547 U.S. 451, 458 (2006). The plaintiff alleged that the defendants defrauded the state tax

                                  17   authority and then used those saved funds to decrease their prices, thus causing the plaintiff’s sales

                                  18   losses. Id. The Court noted that the asserted harms were caused by “a set of actions (offering

                                  19   lower prices) entirely distinct from the alleged RICO violation (defrauding the State).” Id. The

                                  20   court identified a “second discontinuity” because both the lower prices and the lost sales could

                                  21   have had other, independent causes. Id. at 459.

                                  22          In Platten, the First Circuit held that plaintiffs failed to show proximate cause because they

                                  23   did not allege reliance on the defendant’s misrepresentations. Platten v. HG Bermuda Exempted

                                  24   Ltd., 437 F.3d 118, 132 (1st Cir. 2006). In that case, plaintiffs had entered into an employment

                                  25   agreement to become part of a consulting partnership. Id. at 123–24. Upon leaving the

                                  26   partnership and joining other consulting groups, they were denied their full partnership shares. Id.

                                  27   at 124–25. They alleged that the defendant had misrepresented its interpretation of the non-

                                  28   competition clause as part of a scheme to withhold distributions. Id. at 125. But because plaintiffs
                                                                                         6
                                   1   had not alleged that they relied on defendants’ statements—instead they had signed the

                                   2   agreements as a condition of employment—defendants’ fraud could not have caused their injuries.

                                   3   Id. at 132.

                                   4           Here, JW Gaming properly alleged proximate cause between its injury and the racketeering

                                   5   activity. Defendants’ attenuation arguments are unpersuasive. They assert that the Tribe’s failure

                                   6   to repay the Note, not prior fraudulent activities, caused the alleged injury. But unlike Patten,

                                   7   where plaintiffs would have signed the employment agreement anyway, here there is evidence that

                                   8   the defendants’ misrepresentations directly contributed to JW Gaming’s decision to invest in the

                                   9   Casino Project. Throughout early negotiations, there were repeated references to the Canales

                                  10   Group investment, which creates the necessary direct relationship. Only years later did the Tribe

                                  11   and JW Gaming enter into the Note, after fraudulent misrepresentations, investment, and

                                  12   misappropriation of funds had already occurred.
Northern District of California
 United States District Court




                                  13           I find that JW Gaming properly alleges proximate cause and thus has standing to sue under

                                  14   RICO.

                                  15   C. The Intra-Tribal Dispute Doctrine Does Not Apply

                                  16           The Tribal Defendants argue that the court lacks subject matter over this action because it

                                  17   was brought as a proxy for an internal tribal dispute over the leadership’s decisions.

                                  18           Indian tribes have the power to write and enforce their own laws governing internal

                                  19   matters. Santa Clara Pueblo v. Martinez, 436 U.S. 49, 55 (1978). Out of respect for tribal

                                  20   sovereignty, federal courts lack subject matter jurisdiction over disputes that are properly resolved

                                  21   in the internal forum, including, for example, membership and adoption. See id. at 71; Fisher v.

                                  22   Dist. Court of Sixteenth Judicial Dist. of Montana, in & for Rosebud Cty., 424 U.S. 382, 383, 387–

                                  23   88 (1976). This doctrine prevents the federal government from taking actions that would “unsettle

                                  24   a tribal government’s ability to maintain authority.” Santa Clara, 436 U.S. at 60. It applies to

                                  25   cases that “present a genuine and non-frivolous question of tribal law,” and not when there is a

                                  26   “mere suggestion” of such a dispute. Miccosukee Tribe of Indians of Fla. v. Cypress, 814 F.3d

                                  27   1202, 1209 (11th Cir. 2015).

                                  28           The Tribal Defendants argue that this dispute lies not with JW Gaming but with
                                                                                         7
                                   1   disgruntled members of the Tribe. Mot. to Dismiss 16. They allege that JW Gaming “serves as a

                                   2   proxy for this fight,” which is really a “disagreement with the tribal leadership’s exercise of their

                                   3   power,” as evidenced by the complaint’s request for appointment of a receiver. Id.

                                   4   I find that there is subject matter jurisdiction over this action because a judgment by this court

                                   5   would not interfere with the Tribe’s ability to self-govern. It is more than merely a dispute

                                   6   between members about internal affairs because it involves plausible allegations of fraud

                                   7   perpetrated against a non-tribal entity. Neither the fact that Tribe members are involved nor the

                                   8   unsupported allegations about JW Gaming’s motivation for filing suit brings this action under the

                                   9   intra-tribal dispute doctrine. The Tribal Defendants’ concerns over the appointment of a receiver

                                  10   are properly addressed much later in the litigation.

                                  11   II. RULE 12(b)(6) MOTIONS

                                  12          The Tribal Defendants, the Canales Defendants, and John Tang move to dismiss the fraud
Northern District of California
 United States District Court




                                  13   claims on the grounds that they lack the required particularity and the RICO claims on the grounds

                                  14   that JW Gaming did not sufficiently plead the required elements.

                                  15   A. Fraud Pleaded with Particularity

                                  16          The defendants argue that JW Gaming’s fraud pleadings lack particularity because they do

                                  17   not allege when, how much, and at whose direction the loans were converted to personal use.

                                  18   Mot. to Dismiss 17. JW Gaming counters by pointing to two promissory notes, falsified

                                  19   accounting with amounts, emails with falsified documents attached, and testimony from another

                                  20   suit that affirms their falsity. Oppo. to Mot. to Dismiss 15.

                                  21          Rule 9(b) of the Federal Rules of Civil Procedure requires plaintiffs to plead fraud with

                                  22   particularity. FED. R. CIV. P. 9(b). The complaint must identify “the circumstances constituting

                                  23   fraud so that the defendant can prepare an adequate answer from the allegations.” Bosse v.

                                  24   Crowell Collier & MacMillan, 565 F.2d 393, 397 (9th Cir. 1973). The information should include

                                  25   “the time, place, and specific content of the false representations as well as the identities of the

                                  26   parties to the misrepresentation.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d

                                  27   1393, 1401 (9th Cir. 1986). While allegations of specific falsities by each defendant are not

                                  28   necessary, the plaintiff must identify each one’s role in the scheme. Swartz v. KPMG LLP, 476
                                                                                          8
                                   1   F.3d 756, 764–65 (9th Cir. 2007).

                                   2          I find that JW Gaming pleaded fraud with the particularity Rule 9(b) requires, including

                                   3   naming the roles particular individuals played. It states the identities of the defendants who were

                                   4   involved in early negotiations and who created and presented it with an allegedly fraudulent

                                   5   promissory note in January 2009. Compl. ¶¶ 305, 307, 311, 490, 494. It states the identities of the

                                   6   defendants who created and presented them with the allegedly falsified Accounting Report in

                                   7   November 2011, including names of individuals who were part of email communications. Id. ¶¶

                                   8   328–29, 334. It provides a detailed breakdown of the amounts stated in the Accounting Report

                                   9   and compares them to amounts provided during Forster-Gill’s litigation with defendants. Id. ¶¶

                                  10   341–48. Throughout the complaint, JW Gaming names specific roles that each defendant played

                                  11   in the alleged scheme.

                                  12          Contrary to defendants’ argument, JW Gaming also specifically identifies their conversion
Northern District of California
 United States District Court




                                  13   of loan money to personal use. It alleges that two defendants were the only names on bank

                                  14   accounts where loan checks were deposited, that some checks went directly to individual

                                  15   defendants, that one defendant’s partner received $95,000 of the loan proceeds, that $400,000

                                  16   went to an organization over which two have ownership interests, and that $1 million was paid to

                                  17   other individuals. See id.; Compl. ¶¶ 16–23, 116–17, 170, 174, 555, Ex. 17.

                                  18   B. Elements of RICO Sufficiently Pleaded

                                  19          The defendants argue that JW Gaming’s complaint does not state a plausible claim for

                                  20   relief under the RICO statute. Mot. to Dismiss 19. The elements of a RICO claim are: (i) the

                                  21   conduct of (ii) an enterprise that affects interstate commerce (iii) through a pattern (iv) of

                                  22   racketeering activity or collection of unlawful debt. 18 U.S.C. § 1962(c); Eclectic Props. E., LLC

                                  23   v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014).

                                  24          i. Predicate Acts

                                  25          The defendants argue that JW Gaming has not sufficiently alleged predicate acts

                                  26   supporting its RICO claim. Mot. to Dismiss 21. JW Gaming concedes that its complaint does not

                                  27   properly plead bank fraud because none of the allegedly false statements were communicated to

                                  28   financial institutions. See Oppo. to Mot. to Dismiss 18 n. 14; Loughrin v. United States, 134 S. Ct.
                                                                                          9
                                   1   2384, 2394 (2014). I find that JW Gaming properly pleads wire fraud and money laundering.

                                   2          a. Wire Fraud

                                   3          Wire fraud includes “any scheme to deprive another of money or property by means of

                                   4   false or fraudulent pretenses, representations, or promises.” Carpenter v. United States, 484 U.S.

                                   5   19, 27 (1987). Claims under 18 U.S.C. section 1343 require three elements: (i) the formation of a

                                   6   scheme to defraud; (ii) the use of the mails or wires in furtherance of that scheme; and (iii) the

                                   7   specific intent to defraud. Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 997

                                   8   (9th Cir. 2014). A plaintiff satisfies the specific intent requirement by pleading the alleged

                                   9   scheme in detail. Best Deals on TV, Inc. v. Naveed, No. C 07-1610 SBA, 2007 WL 2825652, at

                                  10   *10 (N.D. Cal. Sept. 26, 2007).

                                  11          JW Gaming states a claim for wire fraud. It asserts with great detail that defendants were

                                  12   part of a coordinated scheme to induce it to invest $5,380,000 in the Casino Project. The
Northern District of California
 United States District Court




                                  13   complaint provides dates, excerpts from email correspondence, and amounts of transactions. JW

                                  14   Gaming alleges that the misrepresentations began at the beginning and continued until the end of

                                  15   its dealings with the defendants. The detailed scheme it lays out is enough to clear the specific

                                  16   intent hurdle at the pleading stage.

                                  17          b. Money Laundering

                                  18          Claims of money laundering under 18 U.S.C. section 1957 require four elements: (i) the

                                  19   defendant knowingly engaged in a monetary transaction; (ii) he knew the transaction involved

                                  20   criminal property; (iii) the property’s value exceeded $10,000; and (iv) the property was derived

                                  21   from a specified unlawful activity. United States v. Rogers, 321 F.3d 1226, 1229 (9th Cir. 2003).

                                  22          The defendants challenge this predicate act only on the basis that JW Gaming did not plead

                                  23   a “specific unlawful activity.” As a court in this district held, misappropriated funds from a

                                  24   business can be considered “proceeds of some form of unlawful activity” even if the business

                                  25   itself was not engaged in unlawful activity. Best Deals, 2007 WL 2825652, at *8. Here, JW

                                  26   Gaming alleges that defendants misappropriated funds meant for the Casino Project and used them

                                  27   for individual purposes. It states a claim for money laundering.

                                  28
                                                                                         10
                                   1          ii. Pattern

                                   2          A pattern is more than “two isolated acts of racketeering activity.” Sedima, S.P.R.L. v.

                                   3   Imrex Co., 473 U.S. 479, 496 n. 14 (1985). Instead, the events must have overlapping goals,

                                   4   outcomes, people, or methods and show a “threat of continuing activity.” Id. at 496 n. 14, 528.

                                   5   A pattern does not require multiple schemes, and so, “if a defendant commits two or more

                                   6   predicate acts that are not isolated events, are separate in time, and are in furtherance of a single

                                   7   criminal scheme, then RICO’s pattern requirement is satisfied.” Sun Sav. & Loan Ass'n v.

                                   8   Dierdorff, 825 F.2d 187, 193 (9th Cir. 1987).

                                   9          JW Gaming’s complaint alleges facts that show a pattern. It alleges two or more predicate

                                  10   acts as detailed above. The events are not isolated but share common actors (the defendants), a

                                  11   common victim (JW Gaming), and a common purpose (to defraud JW Gaming and to conceal that

                                  12   fraud). The events are separate in time, occurring between 2008 and 2012. As alleged, fraud
Northern District of California
 United States District Court




                                  13   imbued the earliest interactions between JW Gaming and the defendants and continued for years.

                                  14   Contrary to the defendants’ arguments, JW Gaming need not show more than one scheme to show

                                  15   a pattern. See Mot. to Dismiss 20–21; Sun Sav. & Loan Ass'n v. Dierdorff, 825 F.2d 187, 193 (9th

                                  16   Cir. 1987).

                                  17   C. The Tribal Entity Defendants Are Proper Parties to the Contract Claim

                                  18          The Tribal Entities argue that the contract claim against them should be dismissed because

                                  19   only the Tribe is a party to the 2012 Note. JW Gaming counters by noting that the Gaming

                                  20   Authority is expressly included as a party to the contract and is bound by its terms. In addition,

                                  21   the Note defines the Gaming Authority with reference to its “successors and assigns,” which JW

                                  22   Gaming argues includes the Gaming Commission, the Business Board, and the Pinoleville

                                  23   Economic Development Commission. Defendants did not counter this assertion in their reply.

                                  24   JW Gaming states a claim as to the Tribal Entity Defendants.

                                  25   III. INTERLOCUTORY APPEAL

                                  26          JW Gaming asks me to certify as frivolous the Tribal Defendants’ likely appeal of my

                                  27   denial of the tribal sovereign immunity defense. Supp. Brief [Dkt. No. 53] 1. The Tribal

                                  28   Defendants oppose. Response [Dkt. No. 54] 3, 8.
                                                                                         11
                                   1           When a district court denies “a substantial claim of absolute immunity,” that order is

                                   2   appealable before final judgment. Mitchell v. Forsyth, 472 U.S. 511, 525 (1985). Such an appeal

                                   3   automatically divests the court of jurisdiction pending its resolution. Chuman v. Wright, 960 F.2d

                                   4   104, 105 (9th Cir. 1992). If a district court certifies that an appeal would be frivolous or has been

                                   5   waived, it can maintain jurisdiction and proceed to trial. Id. “‘An appeal is frivolous if the results

                                   6   are obvious, or the arguments of error are wholly without merit.’” Todd v. LaMarque, No. C 03-

                                   7   3995-SBA, 2008 WL 205591, at *2 (N.D. Cal. Jan. 24, 2008) (quoting In re George, 322 F.3d

                                   8   586, 591 (9th Cir. 2003)).

                                   9           JW Gaming acknowledges that no district court has certified as frivolous an appeal based

                                  10   on tribal sovereign immunity. Supp. Brief 4 n. 4. It nonetheless asks that I apply Chuman here

                                  11   because rather than acting for the benefit of the Tribe, the individual defendants committed fraud

                                  12   that in fact hurt the Tribe. Id. at 9. As such, there is no way to view the Tribe as the real party in
Northern District of California
 United States District Court




                                  13   interest. Id. at 6.

                                  14           I cannot agree. Although JW Gaming sues the defendants in their individual capacities,

                                  15   they were acting in their roles as members and leaders of the Tribe during the course of their

                                  16   allegedly fraudulent dealings with JW Gaming. This case is not so clear-cut that an appeal would

                                  17   be frivolous. I decline JW Gaming’s request to certify it as such.4

                                  18   IV. DISCOVERY

                                  19           JW Gaming asked that I address discovery in this order. As noted above, this court will be

                                  20   divested of jurisdiction in the event that the Tribal Defendants file an appeal of this denial of the

                                  21   sovereign immunity defense. I will address a schedule for discovery at the Case Management

                                  22   Conference on November 13, 2018.

                                  23                                              CONCLUSION

                                  24           For the foregoing reasons, the motions to dismiss are DENIED and defendants shall

                                  25
                                       4
                                  26    Because I decline to certify the appeal as frivolous, there is no need to address the Tribal
                                       Defendants’ argument that the plaintiff’s request is premature and must await actual filing of the
                                  27   appeal. Response 3–4; see Kendrick v. Cty. of San Diego, No. 15CV2615, 2018 WL 3361354, at
                                       *1 (S.D. Cal. July 10, 2018) (addressing a request for Chuman certification made after the appeal
                                  28   had been filed).

                                                                                         12
                                   1   answer within twenty days of the date of this Order. The motion to strike is also DENIED.

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 5, 2018

                                   4

                                   5
                                                                                                 William H. Orrick
                                   6                                                             United States District Judge
                                   7

                                   8

                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                      13
